Citation Nr: 1706628	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine strain. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, with L4-L5 facet arthrosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 through August 1986, and from February 1989 through March 2007, with the United States Air Force. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a November 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).  This rating decision, in part, granted service connection for the Veteran's cervical spine strain and degenerative disc disease of the lumbar spine, granting each impairment separate 10 percent disability evaluations. 

The Veteran testified at an October 2010 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has been before the Board on several prior occasions.  In March 2010 and September 2012, the Board remanded the Veteran's claims back to the AOJ for further development.  Then in an October 2014 Board decision, the Veteran's claims for increased initial disability evaluations was denied.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veteran's Claims ("CAVC").  In a June 2015 Joint Motion for Remand ("JMR"), the Court vacated and remanded the Board's denial.  Specifically, the Court found a remand was required so that the Veteran could submit relevant private medical records.  Such development was requested in an October 2015 Board remand.  

Most recently, in May 2016, the Board remanded the Veteran's appeal to the AOJ for further development.  Specifically, the AOJ was to schedule the Veteran for an updated VA examination to determine the severity of his cervical and lumbar spinal disabilities.  The Veteran was afforded a VA examination in July 2016.  The AOJ was additionally directed to obtain updated treatment records from the Veteran and VA facilities.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's cervical spine disability has been  manifested by symptoms of pain, weakness, fatigability, and limitation of motion; forward flexion of the cervical spine limited to 30 degrees or less, abnormal spinal contour, or incapacitating episodes having a total duration of at least two weeks during any 12 month period is not shown. 

2.  Throughout the period on appeal, the Veteran's lumbar spine disability has been  manifested by symptoms of pain, weakness, fatigability, and limitation of motion;  forward flexion of the lumbar spine limited 60 degrees or less, disturbance of locomotion, or incapacitating episodes having a total duration of at least two weeks during any 12 month period is not shown.

3.  The evidence demonstrates that the Veteran experiences mild, right-sided lower extremity radiculopathy as a result of the degenerative disc disease of his lumbar spine, with L4-L5 facet arthrosis, since April 1, 2011; symptoms consistent with mild incomplete paralysis prior to April 1, 2011, or moderate incomplete paralysis at any time during the appeal are not shown.  



CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability evaluation in excess of 10 percent disabling, for the Veteran's cervical spine strain,  have not been meet or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an increased initial disability evaluation in excess of 10 percent disabling, for the Veteran's degenerative disc disease of the lumbar spine,  have not been meet or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3.  After resolving all doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating, but no greater, have been meet for radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disability from April 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in November 2007 and May 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was additionally afforded VA examinations in December 2007, September 2009, April 2011, and July 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in May 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's May 2016 remand, the AOJ provided the Veteran with updated VA examinations for his cervical and lumbar spine disabilities.  As for updated treatment records, the AOJ included a memo in the claims file, noting the Veteran has not been treated for his spinal impairments at either the Gainesville or Tallahassee VA Medical Center ("VAMC") since May 2015.  For his part, the Veteran has not identified or provided any updated private treatment records since the Board's May 2016 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Rules and Regulations for Increased Ratings Claims: 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that each cases show all findings specified by the Rating Schedule.  Rather, there must be findings sufficiently characteristic to identify a given disease, the resulting disability, and coordination of rating with impairment of functioning.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  However, in the instant appeal, the Veteran's effective date of service connection is April 1, 2007, the day after his separation from active service.  The Board will therefore consider the medical evidence as of this date, and not his date of application for service connection, which was September 29, 2007.  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).     

With any form of arthritis, painful motion is an important factor of disability.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

Specific to the Veteran's instant appeal, the Board notes his degenerative disc disease of the lumbar spine, with L4-L5 facet arthrosis has been rated under Diagnostic Code ("DC") 5242, for degenerative arthritis of the spine.  The Veteran's cervical spine strain has been rated under DC 5237, for lumbosacral or cervical strain.  In a March 2008 Rating Decision, the RO evaluated the Veteran's symptoms and assigned a 10 percent disability rating under DC 5242 and a separate 10 percent disability rating under DC 5237.  The Board will continue to evaluate the Veteran's disabilities under these Diagnostic Codes, as they provide the potential for the most favorable rating for the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Rating Schedule provides an additional Diagnostic Code, DC 5243, for evaluation of intervertebral disc syndrome based on incapacitating episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, a review of the Veteran's medical history does not reveal any periods of physician prescribed bed rest.  The Board notes the Veteran testified his private physician recommended bed rest, however, this has not been substantiated by the medical evidence of record.  As such, the Board will continue to evaluate the Veteran's disabilities under the Diagnostic Codes 5242 and 5237, which utilize the general rating formula for disease and injuries of the spine to assign disability ratings. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

After considering the evidence of record, under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an increased initial rating, in excess of 10 percent, for his cervical spine disability, under DC 5237.  Additionally, the Board finds the Veteran does not meet the criteria for an increased evaluation, in excess of 10 percent, for his degenerative disc disease of the lumbar spine, with L4-L5 facet arthrosis.  However, after considering the evidence in a light most favorable to the Veteran's claim, the Board finds the Veteran is entitled to a separate 10 percent disability evaluation for a right-sided lower extremity radiculopathy, as a result of his lumbar spine disability.  The Board will discuss these impairments separately below. 

i.  Entitlement to Increased Initial Evaluations for the Veteran's Cervical and Lumbar Spine Disabilities: 

In the instant appeal, the Veteran is seeking increased initial evaluations for both his cervical and lumbar spine disabilities.  In multiple statements to the Board, the Veteran contends his disability picture more nearly approximates a higher disability evaluation, as his spinal impairments cause increased levels of pain and have decreased his mobility.  See e.g. September 2008 Notice of Disagreement.  The Veteran further contends his disabilities impair his ability to function on a daily basis and have resulting in workplace absences.  See October 2010 Testimony.  

Notably, the Veteran has not contended and the record does not otherwise suggest that the Veteran is unemployable as a result of his service connected cervical and lumbar spine disabilities.  On the contrary, his July 2016 VA examination report notes that he continued to work in an office/sedentary job since 2007.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raise.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

After a careful review of the record, the Board finds a preponderance of the evidence is against assignment of an increased disability rating for either the Veteran's cervical spine strain or the degenerative disc disease of his lumbar spine.  Rather, considered as a whole, the evidence most closely approximates a continued disability rating of 10 percent disabling for his cervical spine strain, and a continued disability rating of 10 percent disabling for the degenerative disc disease of his lumbar spine.  All evidence of record has been reviewed and considered, and the relevant evidence is summarized below.  See Gonzales 218 F. 3d. at 1380-81.  

Following his application for service connection of a cervical spine strain and degenerative disc disease of the lumbar spine, the Veteran was afforded a VA examination in December 2007 to assess the etiology and severity of these impairments.  During this evaluation, the Veteran described symptoms of fatigue, decreased ranges of motion, stiffness, weakness, muscle spasms, and chronic pain as a result of his spinal disabilities.  He additionally reported radicular symptoms of numbness, which radiated down from his neck and into his right arm.  Radicular symptoms from the Veteran's low back were also reported, as radiating down into his right leg.  As for functional impacts of his disability, the Veteran described flare-ups of his symptoms every three to four months, lasting between three to seven days.  The Veteran stated these periods of exacerbated symptoms were due to his overall life stressors and prolonged sitting and/or standing.  During these periods, the Veteran reported he could not work, could not bend forward, and would not be able to walk further than 10 yards.  However, the Veteran did not allege he missed more than a week of work as a result of these flare-ups, and the VA examiner noted there were no "incapacitating episodes," or periods of physician prescribed bed rest.

The objective examination of the Veteran's cervical spine reported there were no signs of muscle atrophy, weakness, guarding, or muscle spasms. The examiner did report objective signs of pain, at the very end points during range of motion testing.  However, the examiner reported the Veteran had forward flexion from 0 to 45 degrees, with pain beginning and ending at 45 degrees, during both passive and active range of motion testing.  Cervical extension was from 0 to 35 degrees, with pain beginning and ending at 35 degrees, during both active and passive range of motion testing.  Lateral flexion was from 0 to 45 degrees on both the right and left sides and for both passive and active motion, with no reports of pain at any degree.  The examiner further reported there were no observations of pain after repetitive use and no additional loss of range of motion, in any plane. 

As for the Veteran's lumbar spine, the examiner reported his forward flexion was from 0 to 90 degrees, during both active and passive range of motion, with pain reported at 45 degrees.  The Veteran indicated that the pain was worse on extending the back up to 0 degrees than it was bending forward to 90 degrees.  Extension was observed from 0 to 20 degrees, during both active and passive range of motion, with pain beginning at 10 degrees.  Bilateral lateral flexion was reported as 0 to 30 degrees, with pain beginning at 15 degrees during both passive and active range of motion.  Bilateral lateral rotation as observed from 0 to 30 degrees, with no objective signs or reports of pain.  Repetitive use testing did not result in any decreased range of motion or reports of greater pain.  

In addition to these cervical and lumbar spine examinations, the Veteran was evaluated for any neurologic manifestations.  Sensory testing to the Veteran's bilateral upper and lower extremities were wholly normal, showing no decreased sensation to vibrations, light touch, or position sense.  Muscle strength testing was normal, reported as "5/5," for the Veteran's bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, and finger abductions.  Additionally, deep tendon reflexes were normal, reported as "2+," throughout the Veteran's bilateral upper and lower extremities.  Lastly, the examiner reported the Veteran's maintained normal posture, head positioning, and walked with a normal gait and stance.   

Based upon the Veteran's subjective descriptions of symptoms, and this physical examination, the December 2007 VA examiner concluded the Veteran's disabilities resulted in "significant" effects on his ability to perform the duties of his occupation.  Specifically, the VA examiner reported the Veteran experienced decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, a lack of stamina, weakness or fatigue, decreased strength in the lower and upper extremities and pain.  However, these limitations appear to be based predominantly upon the Veteran's subjective reports of symptoms.  As noted above, his physical examination showed he maintained nearly full ranges of motion throughout his cervical and lumbar spines, and had no observable loss of mobility or increased pain following repetitive range of motion testing. 

Furthermore, a review of the Veteran's private medical records following this December 2007 VA examination do not reflect any significant limitations as a result of either the Veteran's neck or lower back pain.  See Patient First Treatment Records.  Specifically, records from the Veteran's primary care physician show the Veteran maintained full muscle strength across his bilateral upper and lower extremities.  During an August 2009 routine examination, the Veteran subjectively reported he was trying to engage in more exercise, by walking and swimming.   Additionally, the Veteran was discharged from a physical therapy program in September 2009, following a reduction to his overall symptoms.  See Tallahassee VAMC Records.  These records suggest the Veteran's symptoms did not significantly interfere with his functional ability, in either a work setting or at home. 

Additionally, the Board notes, the evidentiary record does not contain any evidence which suggests the Veteran's symptoms resulted in significant workplace absenteeism.  In July 2009, the Veteran's employer submitted a letter describing the Veteran's chronic back pain and impact on his ability to work.  See Letter from US Forest Service.  The employer notes that at times the Veteran has "trouble" standing for prolonged periods when his pain is severe and that he has left work early on two occasions.  The employer further states the Veteran has "missed work," but does not state a specific number or days missed or that the Veteran has been prescribed bed rest.  Furthermore, per the Veteran's own statements, he is able to perform his work duties during periods of exacerbated symptoms and has not missed more than a week of work due to his symptoms.  See December 2007 and September 2009 VA Examinations.  

A subsequent VA examination was conducted in September 2009.  The Veteran described his neck pain was moderate in severity and occurred on a daily basis, with radicular symptoms radiating into his right arm.  He reported flare-ups of his neck pain, occurring 12 to 14 times per month, and brought about by stress and physical activity.  When flare-ups occurred, he iced his neck and took a muscle reliever.  Additionally, the Veteran described lower back pain with radicular symptoms into the balls of his feet.  The Veteran described "severe" flare-ups of his lower back pain, occurring twice a month and lasting for five to seven days.  However, the Veteran reported his activities of living had not been limited, and that his was able to walk for two miles and stand for 30 minutes.  The Veteran denied any symptoms of chills, visual disturbances, or bladder/bowel dysfunction.

The examination of the cervical spine reported the Veteran was able to perform forward flexion from 0 to 40 degrees and extension from 0 to 30 degrees, with pain observed from10 to 30 degrees.  Right lateral flexion was from 0 to 45 degrees, with pain noted from 0 to 45 degrees.  Left lateral flexion was from 0 to 30 degrees, with pain noted from 10 to 30 degrees.  Right lateral rotation was from 0 to 80 degrees, with no observable pain.  Left lateral rotation was from 0 to 70 degrees, with pain observed beginning at 40 degrees.  The VA examiner reported that the Veteran did not experience a decrease in motion or an increase in pain with repetitive range of motion testing.  There was no fatigue, weakness, or incoordination observed with repetitive range of motion testing. 

Examination of the Veteran's lumbar spine reported forward flexion from 0 to 70 degrees, with pain beginning at 10 degrees.  Extension was observed from 0 to 20 degrees, with pain throughout.  Bilateral lateral flexion was reported from 0 to 15 degrees, with pain beginning at the neural position.  Similarly, bilateral rotation was reported from 0 to 20 degrees, with pain beginning from the neural position.  However, there were no additional limitations of pain, decreased motion, fatigue, weakness, or incoordination observed during repetitive range of motion testing.  Lastly, the VA examiner reported there were no objective signs of neurologic or sensory deficits in either the Veteran's bilateral upper or lower extremities. 

Following this September 2009 VA examination, the Veteran continued to seek routine care from his private primary care physician.  The treatment records concerning the Veteran's cervical sprain and neck pain suggest his symptoms were intermittent and did not significantly limit his daily functioning.  For example, during a routine examination with Dr. F.L. in October 2010, the Veteran reported neck pain, but said this pain had developed in the last few days following prolonged periods of working and bending with "poor body mechanics."  See Patient First Medical Records.  The Veteran denied any arm paresthesia or radicular pain, and reported his symptoms were already resolving with home exercises and stretching.  A physical examination of the Veteran reported no evidence of joint inflammation, reported normal and symmetrical muscle strength in the Veteran's bilateral upper extremities, and normal and symmetrical deep tendon reflexes.  

The Veteran made no mention or complaint of any neck pain during his April 2011 follow-up physical examination with Dr. F. L.  However, the Board does note Dr. F.L. commented that the Veteran's increased reliance on medications represented an "overall gradual worsening" of his symptoms.  Despite this comment, the Board notes that the Veteran's range of motion and objective symptomatology has remained basically unchanged since his initial December 2007 VA examination.  The Veteran has maintained nearly full ranges of motion throughout his cervical spine, with pain evident only at the very end points.  Furthermore, per this April 2011 primary care physical examination, the Veteran was experiencing breakthrough pains "intermittently," and mostly at night.

As for the Veteran's lumbar spine disability, the Board notes the Veteran began to report increasing symptoms of right sided radicular pain.  For example, during an April 1, 2011 physical examination with Dr. F.L., the Veteran reported increasing right sided leg pain, as a radicular symptom from his lower back pain.  A physical examination reported the Veteran's deep tendon reflexes were normal on the right lower extremity, but decreased for the left leg.  A palpable spasm was elicited within the right paralumbar muscles.  Based upon the Veteran's reported symptoms, and this examination, Dr. F.L diagnosed the Veteran with right-sided lumbar radiculopathy.  A magnetic resonance imaging ("MRI"), taken in April 2011, identified "moderate disc degeneration" at the L4-L5 level with a right-sided posterior deformity.  The interpreting radiologist noted this deformity "could" affect the right L4 nerve root.

Despite this additional diagnosis of lumbar radiculopathy, there is no objective evidence which suggests the Veteran's lumbar spine disability symptoms were so severe as to alter his gait and warrant an increased 20 percent disability evaluation.  Specifically, the Veteran was afforded a third VA examination in April 2011 to assess the severity of his cervical and lumbar disabilities.  During this April 2011 VA examination, the Veteran's sensory and neurologic functioning was reported as wholly normal.  Sensory functioning within the Veteran's bilateral upper extremities was intact to both light touch and monofilament testing.  Muscle strength testing was normal, reported as "5/5," for the Veteran's bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abductions, hips flexion, knee flexion, and ankle flexion.  Additionally, deep tendon reflexes were normal, reported as "2+," throughout the Veteran's bilateral upper and lower extremities.  The Veteran's posture and gait were described as normal, with no limitations observed during standing or walking.  The Veteran denied any symptoms of bladder/bowel incontinence, foot or leg weakness, and denied any history of falls or unsteadiness. 

During this April 2011 VA examination, the Veteran reported his pain had increased since the September 2009 examination and that he had begun taking more medication to control his symptoms.  The Veteran further described "severe flare-ups" of his low back pain, which happen once every two months and last for three to seven days.  However, the Veteran did report he is capable of working during these flare-ups, with limited activity.  

Objective observations of the Veteran's cervical spine did not reveal any evidence of muscle spasms, atrophy, guarding, or tenderness.  As for range of motion of the cervical spine, the VA examiner reported the Veteran maintained normal range of motion, from 0 to 45 degrees for forward flexion, extension, and bilateral lateral flexion.  The examiner did note the Veteran experienced pain at the end points of each motion, but did not specify the degree at which pain began.  Additionally, the Veteran maintained bilateral lateral rotation from 0 to 70 degrees, with pain beginning at 60 degrees.  On repetitive range of motion testing of the cervical spine, there were no reports of fatigue, weakness, incoordination, or decreased motion observed.  The degree at which the Veteran reported pain was unchanged with repetitive range of motion testing. 

As for the Veteran's lumbar spine, the VA examiner reported the Veteran performed forward flexion from 0 to 70 degrees, with pain during active range of motion beginning at 50 degrees.  Extension was from 0 to 20 degrees, with pain on active range of motion beginning at 5 degrees.  Bilateral lateral flexion was from 0 to 30 degrees with pain on active motion at all points.  Bilateral lateral rotation was from 0 to 30 degrees with pain on active motion at all points.  The VA examiner reported there was no change in ability following repetitive range of motion testing. Additionally, there was no objective evidence of muscle spasms, weakness, atrophy, guarding or tenderness.  

In an addendum report, the April 2011 VA examiner noted he could not conclude, without resorting to mere speculation, as to whether the Veteran would experience additional limitations of functional ability during flare-ups or following repetitive use.  However, the examiner noted there was no objective evidence, either through physical examinations or medical imaging reports, which suggested the presence of neurological compromise, such as radiculopathy, or spinal stenosis.  Therefore, based upon a review of the Veteran's medical records, the objective physical examinations, and the lack of objective signs of neurological compromise, the VA examiner concluded the Veteran's cervical spine strain and degenerative disc disease of the lumbar spine would not prevent him from obtaining and maintaining gainful employment. 

Beginning in May 2011, the Veteran began treatment with the Tallahassee Neurological Clinic to manage his chronic lower back pain.  See Tallahassee Neurological Clinic Records, dated May 2011 through August 2013.  During this initial physical evaluation, the Veteran was observed to be "very inflexible," and was encouraged to engage in regular stretching exercises.  The Veteran was counseled that regular stretching would help alleviate his future pain.  In the interim, the Veteran was scheduled for a round of three lumbar epidural steroid injections, for June, July, and August 2011.  See Tallahassee Neurological Clinic Records.  Following these injections, the Veteran reported overall pain relief of 30 to 40 percent, which lasted until January 2013.  See May 2013 Tallahassee Neurological Clinic Evaluation. 

An examination of the Veteran's treatment records with his primary care physician indicates he reported fluctuating lower back pain and minimal neck pain.  For example, in June 2012, following his lumbar epidural injections, the Veteran reported he was doing "reasonably well" with his medications controlling his back pain.  However, the Veteran did report occasional periods of exacerbated lower back pain, approximately once every month or two, lasting for a few days.  The Veteran did report these periods of increased symptoms were typically associated with periods of increased use.  Notably, during this period, the Veteran became increasingly more active, reporting walking and swimming for exercise four to five days a week.  See Patient First Treatment Records.  A physical examination in June 2012 noted the Veteran had no evidence of any joint inflammation, diminished sensation, and that he maintained full muscle strength across his bilateral upper and lower extremities. 

In May 2013, the Veteran returned to the Tallahassee Neurological Clinic for the first time since his August 2011 lumbar epidural injections.  At the time, the Veteran reported his pain had returned despite his initial reports of improvement.  A physical examination of the Veteran reported his reflexes were normal and symmetrical, and that he maintained normal muscle bulk and tone.  The Veteran walked with a normal, unaided gait, and there was no evidence of poor coordination, loss of strength, or muscle spasms.  However, as the Veteran reported a return of his chronic pain, in July 2013 he underwent a lumbar facet denervation of the left sided L3, L4, and L5 vertebras.  During a September 2013 evaluation, the Veteran's physician reported the procedure provided the Veteran with "excellent" relief of his symptoms. 

Subsequent medical records suggest the Veteran continued to experience intermittent symptoms of increased pain, with minimal interference of his functional abilities.  For example, during an April 2015 examination with Dr. Lutz, the Veteran reported he functions "reasonably well," with "some degree" of chronic pain.  See Patient First Treatment Records.  However, the Veteran additionally reported he continued to engage in cardiovascular activities for exercise on a regular basis.  A physical examination during this appointment reported the Veteran maintained fully muscle tone and strength in his bilateral upper and lower extremities.  Similarly, during a November 2015 examination with Dr. Lutz, the Veteran reported he continued to walk for exercise three to four times per week and can walk a distance of one and a half miles before he experiences back pain.  

Lastly, as noted above, the Veteran was afforded an additional VA examination in July 2016.  Notably, during this examination, the Veteran reported that the pain in his neck "is not really an issue" and that it "comes and goes."  He specified the pain fluctuates depending upon the type of work he does during any given day.  As an example, the Veteran stated working on a laptop will cause him to experience pain in his neck.  Furthermore, the Veteran denied any radicular symptoms in either his shoulders or arms, and denied experiencing any flare-ups of his neck pain.  Lastly, the Veteran denied any functional loss due to neck pain. 

As part of this VA examination, an x-ray for the Veteran's cervical spine was taken in July 2016.  See Gainesville VAMC Records.  The results of this x-ray reported the Veteran's cervical vertebral bodies maintained their normal heights and alignments, with no evidence of any fractures.  There was a report of "minimal" narrowing of the C4-C5 intervertebral disc space, with marginal osteophyte formation.  Based upon these reports, the Veteran was found to have "mild" C4-C5 spondylosis.  

The clinical examination of the Veteran's cervical spine reported his ranges of motions were normal for each plane.  The Veteran was able to perform forward flexion from 0 to 45 degrees, and extension to 45 degrees.  Bilateral lateral flexion was from 0 to 45 degrees, and bilateral rotation was from 0 to 80 degrees.  The VA examiner did not observe or report any objective signs of pain during range of motion testing.  Repetitive use testing did not result in any decrease to ranges of motion and did not produce any objective signs of pain. 

Based upon this examination of the Veteran's cervical spine, and a review of his x-ray, the July 2016 VA examiner concluded the Veteran's cervical spine strain does not impair his ability to work.  In support of this conclusion, the VA examiner noted the Veteran's "mild" C4-C5 spondylosis is consistent with natural aging process, and did not produce any objective evidence of neurological abnormalities, such as myelopathy, radiculopathy, or neuropathy.  As such, based upon the Veteran's normal range of motion and subjective reporting of minimal and transient symptoms, the VA examiner concluded the Veteran's cervical spine strain would not impact his ability to work and function independently.  

As for the Veteran's lumbar spine, the Veteran reported he was experiencing a typical flare-up of his symptoms at the beginning of his July 2016 VA examination.  During a typical period of exacerbated symptoms, the Veteran described having difficulty with forward bending.  He additionally described these flare-ups occur a "couple of times per month" and last between two and three days.  Rest and a mild activities, like stretching, were identified as alleviating factors.  

An examination of the lumbar spine did not reveal any localized warmth of redness.  As for range of motion, the VA examiner reported the Veteran performed forward flexion from 0 to 80 degrees and extension from 0 to 30 degrees.  Bilateral lateral flexion and lateral rotation were each observed from 0 to 30 degrees.  The VA examiner reported pain was observed during forward flexion, but that this pain did not result in or cause any functional loss.  The degree at which pain began was not reported. Additionally, the VA examiner reported there was no limitation or greater pain following repetitive range of motion testing.  

However, as the examination was not being conducted immediately following repetitive use over time, the VA examiner concluded he could not give an opinion, without resulting to speculation, as to whether repetitive use would cause additional functional loss.  Despite this statement, the VA examiner noted that repetitive use during the examination and a review of the Veteran's treatment records, did not suggest that additional limitations would result following increased or repetitive use.  The VA examiner further noted that both the examination of the Veteran, and a review of his medical records, did not suggest he would experience greater limitations during a period of exacerbated symptoms.  As such, the Board finds the Veteran's symptoms do not impede his general functioning to such a degree as to warrant an increased initial disability evaluation for his lumbar spine disability. 

The July 2016 VA examiner further reported the Veteran's sensory and neurological functioning was wholly normal.  The Veteran was assessed to maintain full muscle strength of bilateral elbow flexion and extension, bilateral wrist flexion and extension, bilateral finger flexion and abduction, bilateral hip flexion, bilateral knee extension, and throughout his ankles and feet.  Deep tendon reflexes were normal, "2+," for the Veteran's bilateral biceps, triceps, brachioradialis, knees, and ankles.  The sensory examination was normal for the Veteran's bilateral shoulders, hands, fingers, thighs, knees, and ankles.  

Based upon a review of the evidentiary record, the Board finds the Veteran does not meet or approximate the criteria for an increased initial rating for his cervical spine strain.  To reiterate, a rating in excess of the 10 percent presently assigned based on limitation of motion contemplates either flexion of the cervical spine limited to 30 degrees or less, or combined range of motion of the cervical spine to 170 degrees or less.  As shown above, at no time during the course of the appeal have such findings been observed even after repetitive use testing.  

With respect to the Veteran's lumbar spine disability, a rating in excess of the 10 percent currently assigned contemplates either limitation of the thoracolumbar spine 60 degrees or less, or combined range of motion of the thoracolumbar spine of 120 degrees or less.  As shown above at no time during the course of the appeal have such findings been observed even after repetitive use testing.  L

The Board also finds that there is no basis for the assignment of any higher ratings, for either the cervical of lumbar spine disabilities, based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent ratings properly compensate the Veteran for the extent of functional loss resulting from the symptoms of his cervical and lumbar spine disabilities.  While there was pain on motion and tenderness, the VA examiners determined that there was no limitation due to fatigue, weakness or incoordination noted as the range of motion values and the degree to where pain was perceived compared to baseline range of motion was unchanged with repetitive testing.    

The Board further notes that the record does not show severe muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as contemplated by a higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  In reaching this conclusion, the Board notes that the recent July 2016 VA observed guarding or muscle spasm of the thoracolumbar spine; however, such spasm and guarding did not result in abnormal gain or abnormal spinal contour.  Such finding is consistent with prior examinations in December 2007 and April 2011 that show that the Veteran's gait was normal. 

Lastly, as noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this case, the medical evidence does not support the award of any additional rating for bladder or bowel impairment, as the Veteran has consistently denied any symptoms throughout the period on appeal.  See VA Examinations, Patient First Records, and Tallahassee Neurological Clinic Records.  The Board acknowledges that Veteran experienced a single and isolated episode of fecal incontinence in July 2015.  See Patient First Records.  However, per the Veteran's primary care physician, this was a single and isolated event related to a prolonged work trip where he spent extended hours sitting in a car and during meetings.  The evidentiary record does not suggest there was a recurrence of this or that the Veteran experienced any symptoms of bladder or bowel incontinence outside of this isolated event.  As such, a separate rating for bowel or bladder impairment is not warranted.

ii.  Entitlement to Separate Disability Rating for Right Lower Extremity Radiculopathy:

Based upon a review of the evidentiary record, the Board finds the Veteran is entitled to a separate disability evaluation for right lower extremity radiculopathy, as a result of his degenerative disc disease of the lumbar spine.  The Court has held that neurological symptoms of the lumbar spine can warrant separate disability ratings under the diagnostic codes pertinent to rating neurological disorders.  See e.g., Bierman v. Brown, 6 Vet. App. at 129-132 (1994).  Under the current rating criteria for the spine, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine states that VA "should evaluate any associated objective neurologic abnormalities, under an appropriate diagnostic code."  See 38 C.F.R. § 4.71a (2015).  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

In this case, the evidence of record demonstrates mild neurological impairment due to a right-sided lower extremity radiculopathy, thereby warranting a separate 10 percent disability rating.  38 C.F.R. § 4.7.  Specifically, the Board notes that beginning in April 2011, following an MRI of the lumbar spine, the Veteran was objectively diagnosed with right-sided lower extremity radiculopathy.  As discussed above, this April 2011 MRI identified "moderate disc degeneration" at the L4-L5 level with a right-sided posterior deformity.  The interpreting radiologist noted this deformity "could" affect the right L4 nerve root.  Thereafter, physical examinations of the Veteran reported objective findings consistent with right sided lower extremity radiculopathy.  For example, during the Veteran's May 2011 physical examination at the Tallahassee Neurological Clinic, it was reported the Veteran had decreased right L3 and decreased right L4 sensation to pinprick testing.  As such, the Board finds that the objective evidence supports a finding for a right sided lower extremity radiculopathy effective from April 1, 2011.  

The Board notes that the Veteran's medical records contain earlier references to symptoms of radiculopathy.  However, the objective and competent medical evidence of record does not establish the right lower extremity radiculopathy until the April 1, 2011 MRI of the lumbar spine.  For example, a November 2008 examination report indicated that the Veteran had a diagnosis of S1 radiculopathy as there was disc herniation on the right at L5-6.  However, this diagnosis/impression was not correlated by the objective medical evidence as the Veteran's sensory examinations were consistently normal.  Notably, the September 2009 VA examiner concluded that the Veteran's complains of numbness had resolved in march 2009 and that there were no objective signs of radiculopathy, either during his examination or within the Veteran's longitudinal medical records.  Additionally, subsequent MRIs of the Veteran's lumbar spine do not show any disc herniation, or other abnormalities, at the L5-S1 level which would cause radicular symptoms.  Accordingly, an effective date prior to April 1, 2011, for the separate compensable evaluation for radiculopathy is not warranted.  

Furthermore, the evidence of record does not support the award of a higher separate rating above the 10 percent rating assigned for the Veteran's right lower extremity radiculopathy from April 1, 2011.  38 C.F.R. § 4.7.  In other words, the medical and lay evidence of record does not establish manifestations consistent with "moderate" or "moderately severe" or "severe" radiculopathy of the lower right extremity.  Specifically, the objective medical evidence of record has revealed transient symptoms of right-sided lower extremity neuropathy, which do not cause a significant limitation on the Veteran's ability to stand, walk, sit, or perform other daily activities.  During the July 2016 VA examination, the Veteran was observed to have full muscle strength in the right leg as well as normal and symmetric reflexes.  A sensory examination reported normal findings, including normal sensation at the right thigh, knee, lower leg, and ankle which test the L3, L4, and L5 nerve distribution.  Furthermore, the Veteran's lay statements and the medical evidence of record document that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no objective weakness, no organic changes, and no foot drop of the right lower extremities throughout the period on appeal.  

In conclusion, a separate 10 percent disability rating, but no greater, for mild radiculopathy of the right lower extremities, associated with the Veteran's lumbar spine disability, is granted effective April 1, 2011.  38 C.F.R. § 4.3.  

Extra-Schedular Consideration:

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).

The Board finds the symptomatology of both the Veteran's degenerative disc disease of the lumbar spine and his cervical strain are fully addressed by the rating criteria under which these disabilities are evaluated.  The predominant symptoms of pain and diminished range of motion are already wholly addressed by the relevant Diagnostic Codes, as discussed above.  Specifically, a comparison of the Veteran's level of severity and reported symptomatology with the established criteria found in the Rating Schedule, demonstrates that the criteria reasonably describe the Veteran's disability, both during normal periods and during periods of exacerbated symptoms.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his lumbar and cervical spines, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Furthermore, because the threshold step of Thun is not met, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's cervical spine strain and degenerative arthritis of the lumbar spine under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Thun, 22 Vet App. at 115;  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability evaluation, in excess of 10 percent disabling, for the Veteran's cervical sprain is denied. 

Entitlement to an initial disability evaluation, in excess of 10 percent disabling, for the Veteran's degenerative disc disease of the lumbar spine is denied. 

Subject to the provisions governing the award of monetary benefits, a separate increased 10 percent disability rating for radiculopathy of the right lower extremity effective April 1, 2011, is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


